           Case 1:19-cr-00395-PKC Document 90 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                           19-cr-395 (PKC)

                -against-
                                                                              ORDER

VANCE COLLINS, a/k/a “Big AK,” and
RAMON RAMIREZ, a/k/a “Obendy,”

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                For the reasons stated on the record at today’s hearing:

        1. The government’s motion to admit selected portions of defendant Ramirez’s post-

            arrest statement as redacted and edited pursuant to Bruton v. United States is granted,

            with the additional edits to the statement as ordered on the record;

        2. Ramirez’s motion to admit the entirety of his post-arrest statement is deemed

            withdrawn at this time;

        3. The government’s motion to admit evidence of certain uncharged acts as background

            evidence of the charged conspiracy is granted insofar as the government may elicit

            testimony about gang membership, status, and position without naming the particular

            gang, and the Court will give a limiting instruction at trial as necessary;

        4. The government’s motion to admit evidence of Collins’s prior firearms possession is

            granted, subject to defendants’ rights to renew their objections upon receipt and

            review of 18 U.S.C. § 3500 material;

        5. The government’s motion to preclude the defense from offering an expert on Santeria
          Case 1:19-cr-00395-PKC Document 90 Filed 08/12/20 Page 2 of 2




            is granted to the extent that the parties are precluded from mentioning this expert or

            her testimony in their opening statements. The Court will further determine

            admissibility of this expert’s testimony based on the record developed at trial;

        6. The government’s motion to preclude certain cross-examination of cooperating

            witnesses is granted, subject to defendants’ rights to renew their positions upon

            receipt and review of 18 U.S.C. § 3500 material.



                 To the extent defendants would like to renew any of their objections or arguments

based on material disclosed pursuant to 18 U.S.C. § 3500, the defense will be required to notify

the government and the Court of any such renewal and the basis for it within 7 days of receiving

this material.



                 SO ORDERED.




Dated: New York, New York
       August 11, 2020




                                                -2-
